Exhibit 23.2 CONSENT OFINDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Supervisory Board of Koninklijke Philips Electronics N.V. and the Stock Purchase Plan Committee of Koninklijke Philips Electronics N.V. Nonqualified Stock Purchase Plan We consent to the use of our report dated October 28, 2011, with respect to the statements of financial condition of the Koninklijke Philips Electronics N.V. Nonqualified Stock Purchase Plan as of July 31, 2011 and 2010 and the related statements of income (loss) and changes in plan equity for each of the years in the three-year period ended July 31, 2011, incorporated herein by reference, which report appears in the July 31, 2011 annual report on Form 11-K of the Koninklijke Philips Electronics N.V. Nonqualified Stock Purchase Plan. /s/ KPMG LLP Boston, Massachusetts February 24, 2012
